NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STEPHANIE R. JONES,
Petiti0ner,
V.
DEPARTMENT OF THE ARMY,
Resp0n,dent.
2012-3120
Petition for review of the Merit SySte1ns Protection
Board in case no. DA0752110468-I-1.
ON MOTION
ORDER
Stephanie R. J ones moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

STEPHANIE JONES V. ARMY
Date J an Horba1y
cc'
s21
2
FoR THE CoUR'r
APR 30 2012 /swan H01~ba1y
Stephanie R. Jones
Jeanne E. Davidson, Esq.
C1erk
FlLED
U.S. COUHT 0F APPEALS FOR
THE FEDER!-‘.L ClRCUlT
APR 30 2012
JAN HORBALY
CLEBK